
	
		II
		112th CONGRESS
		1st Session
		S. 950
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Cardin (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to repeal a
		  prohibition on allowing States to use toll revenues as State matching funds for
		  Appalachian Development Highway projects.
	
	
		1.Matching funds for
			 Appalachian Development Highway projectsSection 120(j)(1)(A) of title 23, United
			 States Code, is amended by striking and the Appalachian development
			 highway system program under section 14501 of title 40.
		
